Exhibit 10.1

AGREEMENT
made as of the 3rd  day of MAY in the year of 2006
(In words, indicate day, month and year)

BETWEEN the Owner:
(Name and address)

DOVER DOWNS, INC.
1131 NORTH DUPONT HIGHWAY
DOVER, DELAWARE 19901

and the Construction Manager:
(Name and address)

T. N. WARD COMPANY
129 COULTER AVENUE, P.O. BOX 191
ARDMORE, PA 19003

The Project is:
(Name, address and brief description)

DOVER DOWNS HOTEL ADDITION
1131 NORTH DUPONT HIGHWAY
DOVER, DELAWARE 19901

268 ROOM HOTEL ADDITION

The Architect is:
(Name and address)

THE FRIEDMUTTER GROUP
8025 BLACK HORSE PIKE
WEST ATLANTIC CITY, NJ 08232

The Owner and Construction Manager agree as set forth below:

1


--------------------------------------------------------------------------------




TABLE OF CONTENTS

ARTICLE 1   GENERAL PROVISIONS

§ 1.1 Relationship of the Parties

§ 1.2 General Conditions

ARTICLE 2   CONSTRUCTION MANAGER’S RESPONSIBILITIES

§ 2.1 Preconstruction Phase

§ 2.2 Guaranteed Maximum Price Proposal and Contract Time

§ 2.3 Construction Phase

§ 2.4 Professional Services

§ 2.5 Hazardous Materials

ARTICLE 3   OWNER’S RESPONSIBILITIES

§ 3.1 Information and Services

§ 3.2 Owner’s Designated Representative

§ 3.3 Architect

§ 3.4 Legal Requirements

ARTICLE 4   COMPENSATION AND PAYMENTS FOR PRECONSTRUCTION PHASE SERVICES

§ 4.1 Compensation

§ 4.2 Payments

ARTICLE 5   COMPENSATION FOR CONSTRUCTION PHASE SERVICES

§ 5.1 Compensation

§ 5.2 Guaranteed Maximum Price

§ 5.3 Changes in the Work

ARTICLE 6   COST OF THE WORK FOR CONSTRUCTION PHASE

§ 6.1 Costs to Be Reimbursed

§ 6.2 Costs Not to Be Reimbursed

§ 6.3 Discounts, Rebates and Refunds

§ 6.4 Accounting Records

ARTICLE 7   CONSTRUCTION PHASE

§ 7.1 Progress Payments

§ 7.2  Final Payment

ARTICLE 8   INSURANCE AND BONDS

§ 8.1 Insurance Required of the Construction Manager

§ 8.2 Insurance Required of the Owner

§ 8.3 Performance Bond and Payment Bond

ARTICLE 9   MISCELLANEOUS PROVISIONS

§ 9.1 Dispute Resolution

§ 9.2 Other Provisions

ARTICLE 10   TERMINATION OR SUSPENSION

§ 10.1 Termination Prior to Establishing Guaranteed Maximum Price

§ 10.2 Termination Subsequent to Establishing Guaranteed Maximum Price

§ 10.3 Suspension

ARTICLE 11   OTHER CONDITIONS AND SERVICES

2


--------------------------------------------------------------------------------





ARTICLE 1   GENERAL PROVISIONS

§ 1.1 RELATIONSHIP OF PARTIES

The Construction Manager accepts the relationship of trust and confidence
established with the Owner by this Agreement, and covenants with the Owner to
furnish the Construction Manager’s reasonable skill and judgment and to
cooperate with the Architect in furthering the interests of the Owner. The
Construction Manager shall furnish construction administration and management
services and use the Construction Manager’s best efforts to perform the Project
in an expeditious and economical manner consistent with the interests of the
Owner. The Owner shall endeavor to promote harmony and cooperation among the
Owner, Architect, Construction Manager and other persons or entities employed by
the Owner for the Project.

§ 1.2 GENERAL CONDITIONS

For the Construction Phase, the General Conditions of the contract shall be the
AIA® Document A201™—1997, General Conditions of the Contract for Construction,
amended and attached. For the Preconstruction Phase, or in the event that the
Preconstruction and Construction Phases proceed concurrently, A201™—1997 shall
apply to the Preconstruction Phase only as specifically provided in this
Agreement. The term “Contractor” as used in A201™—1997 shall mean the
Construction Manager.


ARTICLE 2   CONSTRUCTION MANAGER’S RESPONSIBILITIES

The Construction Manager shall perform the services described in this Article.
The services to be provided under Sections 2.1 and 2.2 constitute the
Preconstruction Phase services. If the Owner and Construction Manager agree,
after consultation with the Architect, the Construction Phase may commence
before the Preconstruction Phase is completed, in which case both phases will
proceed concurrently.

§ 2.1 PRECONSTRUCTION PHASE (INTENTIONALLY DELETED)

§ 2.2 GUARANTEED MAXIMUM PRICE PROPOSAL AND CONTRACT TIME

§ 2.2.1 When the Drawings and Specifications are sufficiently complete, the
Construction Manager shall propose a Guaranteed Maximum Price, which shall be
the sum of the estimated Cost of the Work and the Construction Manager’s Fee.

§ 2.2.2 As the Drawings and Specifications may not be finished at the time the
Guaranteed Maximum Price proposal is prepared, the Construction Manager shall
provide in the Guaranteed Maximum Price for further development of the Drawings
and Specifications by the Architect that is consistent with the Contract
Documents and reasonably inferable therefrom as necessary to produce the results
intended by the Contract Documents.. Such further development does not include
such things as changes in scope, systems, kinds and quality of materials,
finishes or equipment, all of which, if required, shall be incorporated by
Change Order. The Construction Manager recognizes that the Guaranteed Maximum
Price has been based on design drawings and specifications which have not been
released for construction and accepts the responsibility to perform the entire
work described in the released for construction drawings and specifications for
the Guaranteed Maximum Price without regard to the fact that said work may have
been modified or expanded consistent with the original design intent.

§ 2.2.3 The estimated Cost of the Work shall include the Construction Manager’s
contingency, a sum established by the Construction Manager for the Construction
Manager’s exclusive use to cover costs arising under Section 2.2.2 and other
costs which are properly reimbursable as Cost of the Work but not the basis for
a Change Order.

§ 2.2.4 BASIS OF GUARANTEED MAXIMUM PRICE

The Construction Manager shall include with the Guaranteed Maximum Price
proposal a written statement of its basis, which shall include:

.1                     A list of the Drawings and Specifications, including all
addenda thereto and the Conditions of the Contract, which were used in
preparation of the Guaranteed Maximum Price proposal.

.2                     A list of allowances and a statement of their basis.

.3                     A list of the clarifications and assumptions made by the
Construction Manager in the preparation of the Guaranteed Maximum Price proposal
to supplement the information contained in the Drawings and Specifications.

3


--------------------------------------------------------------------------------




.4                     The proposed Guaranteed Maximum Price, including a
statement of the estimated cost organized by trade categories, allowances,
contingency, and other items and the Fee that comprise the Guaranteed Maximum
Price.

.5                     The Date of Substantial Completion upon which the
proposed Guaranteed Maximum Price is based, and a schedule of the Construction
Documents issuance dates upon which the date of Substantial Completion is based.

§ 2.2.5 The Construction Manager shall meet with the Owner and Architect to
review the Guaranteed Maximum Price proposal and the written statement of its
basis. In the event that the Owner or Architect discover any inconsistencies or
inaccuracies in the information presented, they shall promptly notify the
Construction Manager, who shall make appropriate adjustments to the Guaranteed
Maximum Price proposal, its basis, or both.

§ 2.2.6 Unless the Owner accepts the Guaranteed Maximum Price proposal in
writing on or before the date specified in the proposal for such acceptance and
so notifies the Construction Manager, the Guaranteed Maximum Price proposal
shall not be effective without written acceptance by the Construction Manager.

§ 2.2.7 Prior to the Owner’s acceptance of the Construction Manager’s Guaranteed
Maximum Price proposal and issuance of a Notice to Proceed, the Construction
Manager shall not incur any cost to be reimbursed as part of the Cost of the
Work, except as the Owner may specifically authorize in writing.

§ 2.2.8 Upon acceptance by the Owner of the Guaranteed Maximum Price proposal,
the Guaranteed Maximum Price and its basis shall be set forth in Amendment
No. 1. The Guaranteed Maximum Price shall be subject to additions and deductions
by a change in the Work as provided in the Contract Documents, and the Date of
Substantial Completion shall be subject to adjustment as provided in the
Contract Documents.

§ 2.2.9 The Owner shall authorize and cause the Architect to revise the Drawings
and Specifications to the extent necessary to reflect the agreed-upon
assumptions and clarifications contained in Amendment No. 1. Such revised
Drawings and Specifications shall be furnished to the Construction Manager in
accordance with schedules agreed to by the Owner, Architect and Construction
Manager. The Construction Manager shall promptly notify the Architect and Owner
if such revised Drawings and Specifications are inconsistent with the
agreed-upon assumptions and clarifications.

§ 2.2.10 The Guaranteed Maximum Price shall include in the Cost of the Work only
those taxes which are enacted at the time the Guaranteed Maximum Price is
established.

§ 2.3 CONSTRUCTION PHASE

§ 2.3.1 GENERAL

§ 2.3.1.1 The Construction Phase shall commence on the earlier of:

(1)                 the Owner’s acceptance of the Construction Manager’s
Guaranteed Maximum Price proposal and issuance of a Notice to Proceed, or
issuance of a building permit which ever is later.

(2)                 the Owner’s first authorization to the Construction Manager
to:

(a) award a subcontract, or

(b) undertake construction Work with the Construction Manager’s own forces, or

(c) issue a purchase order for materials or equipment required for the Work.

§ 2.3.2 ADMINISTRATION

§ 2.3.2.1 Those portions of the Work that the Construction Manager does not
customarily perform with the Construction Manager’s own personnel shall be
performed under subcontracts or by other appropriate agreements with the
Construction Manager. The Construction Manager shall obtain bids from
Subcontractors and from suppliers of materials or equipment fabricated to a
special design for the Work from the list previously reviewed and, after
analyzing such bids, shall deliver such bids to the Owner and Architect. The
Owner will then determine, with the advice of the Construction Manager and
subject to the reasonable objection of the Architect, which bids will be
accepted. The Owner may designate specific persons or entities from whom the
Construction Manager shall obtain bids; however, if the Guaranteed Maximum Price
has been established, the Owner may not prohibit the Construction Manager from

4


--------------------------------------------------------------------------------




obtaining bids from other qualified bidders. The Construction Manager shall not
be required to contract with anyone to whom the Construction Manager has
reasonable objection.

§ 2.3.2.2 If the Guaranteed Maximum Price has been established and a specific
bidder among those whose bids are delivered by the Construction Manager to the
Owner and Architect (1) is recommended to the Owner by the Construction Manager;
(2) is qualified to perform that portion of the Work; and (3) has submitted a
bid which conforms to the requirements of the Contract Documents without
reservations or exceptions, but the Owner requires that another bid be accepted,
then the Construction Manager may require that a change in the Work be issued to
adjust the Contract Time and the Guaranteed Maximum Price by the difference
between the bid of the person or entity recommended to the Owner by the
Construction Manager and the amount of the subcontract or other agreement
actually signed with the person or entity designated by the Owner.

§ 2.3.2.3 Subcontracts and agreements with suppliers furnishing materials or
equipment fabricated to a special design shall conform to the payment provisions
of Sections 7.1.8 and 7.1.9 and shall not be awarded on the basis of cost plus a
fee without the prior consent of the Owner.

§ 2.3.2.4 The Construction Manager shall schedule and conduct meetings at which
the Owner, Architect, Construction Manager and appropriate Subcontractors can
discuss the status of the Work. The Construction Manager shall prepare and
promptly distribute meeting minutes.

§ 2.3.2.5 Promptly after the Owner’s acceptance of the Guaranteed Maximum Price
proposal, the Construction Manager shall prepare a schedule in accordance with
Section 3.10 of A201™—1997, including the Owner’s occupancy requirements.

§ 2.3.2.6 The Construction Manager shall provide monthly written reports to the
Owner and Architect on the progress of the entire Work. The Construction Manager
shall maintain a daily log containing a record of weather, Subcontractors
working on the site, number of workers, Work accomplished, problems encountered
and other similar relevant data as the Owner may reasonably require. The log
shall be available to the Owner and Architect.

§ 2.3.2.7 The Construction Manager shall develop a system of cost control for
the Work, including regular monitoring of actual costs for activities in
progress and estimates for uncompleted tasks and proposed changes. The
Construction Manager shall identify variances between actual and estimated costs
and report the variances to the Owner and Architect at regular intervals.

§ 2.4 PROFESSIONAL SERVICES

Section 3.12.10 of A201™—1997 shall apply to both the Preconstruction and
Construction Phases.

§ 2.5 HAZARDOUS MATERIALS

Section 10.3 of A201™—1997 shall apply to both the Preconstruction and
Construction Phases.


ARTICLE 3   OWNER’S RESPONSIBILITIES

§ 3.1 INFORMATION AND SERVICES

§ 3.1.1 The Owner shall provide full information in a timely manner regarding
the requirements of the Project, including a program which sets forth the
Owner’s objectives, constraints and criteria, including space requirements and
relationships, flexibility and expandability requirements, special equipment and
systems, and site requirements.

§ 3.1.2 The Owner shall, at the written request of the Construction Manager
prior to commencement of the Construction Phase and thereafter, furnish to the
Construction Manager reasonable evidence that financial arrangements have been
made to fulfill the Owner’s obligations under the Contract. Furnishing of such
evidence shall be a condition precedent to commencement or continuation of the
Work. After such evidence has been furnished, the Owner shall not materially
vary such financial arrangements without prior notice to the Construction
Manager.

5


--------------------------------------------------------------------------------




§ 3.1.3 The Owner shall establish and update an overall budget for the Project,
based on consultation with the Construction Manager and Architect, which shall
include contingencies for changes in the Work and other costs which are the
responsibility of the Owner.

§ 3.1.4 STRUCTURAL AND ENVIRONMENTAL TESTS, SURVEYS AND REPORTS

In the Preconstruction Phase, the Owner shall furnish the following with
reasonable promptness and at the Owner’s expense. Except to the extent that the
Construction Manager knows of any inaccuracy, the Construction Manager shall be
entitled to rely upon the accuracy of any such information, reports, surveys,
drawings and tests described in Sections 3.1.4.1 through 3.1.4.4 but shall
exercise customary precautions relating to the performance of the Work.

§ 3.1.4.1 Reports, surveys, drawings and tests concerning the conditions of the
site which are required by law.

§ 3.1.4.2 Surveys describing physical characteristics, legal limitations and
utility locations for the site of the Project, and a written legal description
of the site. The surveys and legal information shall include, as applicable,
grades and lines of streets, alleys, pavements and adjoining property and
structures; adjacent drainage; rights-of-way, restrictions, easements,
encroachments, zoning, deed restrictions, boundaries and contours of the site;
locations, dimensions and necessary data pertaining to existing buildings, other
improvements and trees; and information concerning available utility services
and lines, both public and private, above and below grade, including inverts and
depths. All information on the survey shall be referenced to a project
benchmark.

§ 3.1.4.3 The services of a geotechnical engineer when such services are
requested by the Construction Manager. Such services may include but are not
limited to test borings, test pits, determinations of soil bearing values,
percolation tests, evaluations of hazardous materials, ground corrosion and
resistivity tests, including necessary operations for anticipating subsoil
conditions, with reports and appropriate professional recommendations.

§ 3.1.4.4 Structural, mechanical, chemical, air and water pollution tests, tests
for hazardous materials, and other laboratory and environmental tests,
inspections and reports which are required by law.

§ 3.1.4.5 The services of other consultants when such services are reasonably
required by the scope of the Project and are requested by the Construction
Manager.

§ 3.2 OWNER’S DESIGNATED REPRESENTATIVE

The Owner shall designate in writing a representative who shall have express
authority to bind the Owner with respect to all matters requiring the Owner’s
approval or authorization. This representative shall have the authority to make
decisions on behalf of the Owner concerning estimates and schedules,
construction budgets, and changes in the Work, and shall render such decisions
promptly and furnish information expeditiously, so as to avoid unreasonable
delay in the services or Work of the Construction Manager. Except as otherwise
provided in Section 4.2.1 of A201™—1997, the Architect does not have such
authority.

§ 3.3 ARCHITECT

The Owner shall retain an Architect to provide Basic Services, including normal
structural, mechanical and electrical engineering services, other than cost
estimating services, described in the edition of AIA® Document B151™—1997,
Abbreviated Standard Form of Agreement Between Owner and Architect current as of
the date of this Agreement. The Owner shall authorize and cause the Architect to
provide those Additional Services described in B151™—1997, requested by the
Construction Manager which must necessarily be provided by the Architect for the
Preconstruction and Construction Phases of the Work. Such services shall be
provided in accordance with time schedules agreed to by the Owner, Architect and
Construction Manager. Upon request of the Construction Manager, the Owner shall
furnish to the Construction Manager a copy of the Owner’s Agreement with the
Architect, from which compensation provisions may be deleted.

6


--------------------------------------------------------------------------------




§ 3.4 LEGAL REQUIREMENTS

The Owner shall determine and advise the Architect and Construction Manager of
any special legal requirements relating specifically to the Project which differ
from those generally applicable to construction in the jurisdiction of the
Project. The Owner shall furnish such legal services as are necessary to provide
the information and services required under Section 3.1.


ARTICLE 4   COMPENSATION AND PAYMENTS FOR PRECONSTRUCTION PHASE SERVICES

The Owner shall compensate and make payments to the Construction Manager for
Preconstruction Phase services as follows:

§ 4.1 COMPENSATION (INTENTIONALLY DELETED)


ARTICLE 5   COMPENSATION FOR CONSTRUCTION PHASE SERVICES

§ 5.1 COMPENSATION

§ 5.1.1 For the Construction Manager’s performance of the Work as described in
Section 2.3, the Owner shall pay the Construction Manager in current funds the
Contract Sum consisting of the Cost of the Work as defined in Article 7 and the
Construction Manager’s Fee determined as follows:

The Owner shall compensate the Construction Manager for Construction Phase
services as follows:

Base Fee — 3.25% of the GMP

Change Order — 10% overhead, plus 3.25% fee. (the 3.25% fee to apply only to the
extent that the Cost of the Work exceeds 110% of GMP.)

No reduction in fee for deductive changes.

(State a lump sum, percentage of actual Cost of the Work or other provision for
determining the Construction Manager’s Fee, and explain how the Construction
Manager’s Fee is to be adjusted for changes in the Work.)

§ 5.2 GUARANTEED MAXIMUM PRICE

§ 5.2.1 The sum of the Cost of the Work and the Construction Manager’s Fee are
guaranteed by the Construction Manager not to exceed the amount provided in
Amendment No. 1, subject to additions and deductions by changes in the Work as
provided in the Contract Documents. Such maximum sum as adjusted by approved
changes in the Work is referred to in the Contract Documents as the Guaranteed
Maximum Price. Costs which would cause the Guaranteed Maximum Price to be
exceeded shall be paid by the Construction Manager without reimbursement by the
Owner.

25% of the savings will be paid to Construction Manager at the time of Final
Payment, excluding savings attributable to Construction Change Directives or
savings due to paying less for insurance premiums than as set forth in the GMP
Proposal. The following changes discussed to date constitute Construction 
Change Directives:             1) delete room millwork, 2) delete floor drains
in rooms, 3) delete window at end of hall, 4) change specified bath tile.

(Insert specific provisions if the Construction Manager is to participate in any
savings.)

The Work shall be substantially completed by October 22, 2007 (the “Target
Completion Date”). If the Construction Manager achieves Substantial Completion
of the Work under the Contract after the Target Completion Date, the Owner shall
be entitled to retain or recover from the Construction Manager, as liquidated
damages and not as a penalty, the sum of Five Thousand Dollars ($5,000) per day
commencing on the day following the Target Completion Date and continuing until
the actual date of Substantial Completion. In the event of partial turnover and
actual occupancy, the Liquidated Damages shall be reduced by the percentage of
rooms turned over.

7


--------------------------------------------------------------------------------




§ 5.3 CHANGES IN THE WORK

§ 5.3.1 Adjustments to the Guaranteed Maximum Price on account of changes in the
Work subsequent to the execution of Amendment No. 1 may be determined by any of
the methods listed in Section 7.3.3 of A201™—1997.

§ 5.3.2 In calculating adjustments to subcontracts (except those awarded with
the Owner’s prior consent on the basis of cost plus a fee), the terms “cost” and
“fee” as used in Section 7.3.3.3 of A201™—1997 and the terms “costs” and “a
reasonable allowance for overhead and profit” as used in Section 7.3.6 of
A201™—1997 shall have the meanings assigned to them in that document and shall
not be modified by this Article 5. Adjustments to subcontracts awarded with the
Owner’s prior consent on the basis of cost plus a fee shall be calculated in
accordance with the terms of those subcontracts.  Unless specified in the GMP
Proposal, no subcontracts shall be on a cost plus a fee basis.

§ 5.3.3 In calculating adjustments to the Contract, the terms “cost” and “costs”
as used in the above-referenced provisions of A201™—1997 shall mean the Cost of
the Work as defined in Article 6 of this Agreement, and the term “and a
reasonable allowance for profit” shall mean the Construction Manager’s Fee as
defined in Section 5.1.1 of this Agreement.

§ 5.3.4 If no specific provision is made in Section 5.1.1 for adjustment of the
Construction Manager’s Fee in the case of changes in the Work, or if the extent
of such changes is such, in the aggregate, that application of the adjustment
provisions of Section 5.1.1 will cause substantial inequity to the Owner or
Construction Manager, the Construction Manager’s Fee shall be equitably adjusted
on the basis of the Fee established for the original Work.


ARTICLE 6   COST OF THE WORK FOR CONSTRUCTION PHASE

§ 6.1 COSTS TO BE REIMBURSED

§ 6.1.1 The term “Cost of the Work” shall mean costs necessarily incurred by the
Construction Manager in the proper performance of the Work. Such costs shall be
at rates not higher than those customarily paid at the place of the Project
except with prior consent of the Owner. The Cost of the Work shall include only
the items set forth in this Article 6.

§ 6.1.2 LABOR COSTS

.1                     Wages of construction workers directly employed by the
Construction Manager to perform the construction of the Work at the site or,
with the Owner’s agreement, at off-site workshops.

.2                     Wages or salaries of the Construction Manager’s
supervisory and administrative personnel when stationed at the site with the
Owner’s agreement, and all Project Management and Purchasing Personnel
regardless of location.

Classification

 

Name

 

 

 

 

(If it is intended that the wages or salaries of certain personnel stationed at
the Construction Manager’s principal office or offices other than the site
office shall be included in the Cost of the Work, such personnel shall be
identified below.)

.3                     Wages and salaries of the Construction Manager’s
supervisory or administrative personnel engaged, at factories, workshops or on
the road, in expediting the production or transportation of materials or
equipment required for the Work, but only for that portion of their time
required for the Work.

.4                     Costs paid or incurred by the Construction Manager for
taxes, insurance, contributions, assessments and benefits required by law or
collective bargaining agreements, and, for personnel not covered by such
agreements, customary benefits such as sick leave, medical and health benefits,
holidays, vacations and pensions, provided that such costs are based on wages
and salaries included in the Cost of the Work under Sections 6.1.2.1 through
6.1.2.3.

8


--------------------------------------------------------------------------------




§ 6.1.3 SUBCONTRACT COSTS

Payments made by the Construction Manager to Subcontractors in accordance with
the requirements of the subcontracts.

§ 6.1.4
COSTS OF MATERIALS AND EQUIPMENT INCORPORATED IN THE COMPLETED CONSTRUCTION

.1                     Costs, including transportation, of materials and
equipment incorporated or to be incorporated in the completed construction.

.2                     Costs of materials described in the preceding
Section 6.1.4.1 in excess of those actually installed but required to provide
reasonable allowance for waste and for spoilage. Unused excess materials, if
any, shall be handed over to the Owner at the completion of the Work or, at the
Owner’s option, shall be sold by the Construction Manager; amounts realized, if
any, from such sales shall be credited to the Owner as a deduction from the Cost
of the Work.

§ 6.1.5 COSTS OF OTHER MATERIALS AND EQUIPMENT, TEMPORARY FACILITIES AND RELATED
ITEMS

.1                     Costs, including transportation, installation,
maintenance, dismantling and removal of materials, supplies, temporary
facilities, machinery, equipment, and hand tools not customarily owned by the
construction workers, which are provided by the Construction Manager at the site
and fully consumed in the performance of the Work; and cost less salvage value
on such items if not fully consumed, whether sold to others or retained by the
Construction Manager. Cost for items previously used by the Construction Manager
shall mean fair market value.

.2                     Rental charges for temporary facilities, machinery,
equipment and hand tools not customarily owned by the construction workers,
which are provided by the Construction Manager at the site, whether rented from
the Construction Manager or others, and costs of transportation, installation,
minor repairs and replacements, dismantling and removal thereof. Rates and
quantities of equipment rented shall be subject to the Owner’s prior approval.

.3                     Costs of removal of debris from the site.

.4                     Reproduction costs, costs of telegrams, facsimile
transmissions and long-distance telephone calls, postage and express delivery
charges, telephone at the site and reasonable petty cash expenses of the site
office.

.5                     That portion of the reasonable travel and subsistence
expenses of the Construction Manager’s personnel incurred while traveling in
discharge of duties connected with the Work.

§ 6.1.6 MISCELLANEOUS COSTS

.1                     That portion directly attributable to this Contract of
premiums for insurance and bonds.

(If charges for self-insurance are to be included, specify the basis of
reimbursement.)

          .007 x GMP = Premium for General & Excess Liability.

.2                     Sales, use or similar taxes imposed by a governmental
authority which are related to the Work and for which the Construction Manager
is liable.

.3                     Fees and assessments for the building permit and for
other permits, licenses and inspections for which the Construction Manager is
required by the Contract Documents to pay.

.4                     Fees of testing laboratories for tests required by the
Contract Documents, except those related to nonconforming Work other than that
for which payment is permitted by Section 6.1.8.2.

.5                     Royalties and license fees paid for the use of a
particular design, process or product required by the Contract Documents; the
cost of defending suits or claims for infringement of patent or other
intellectual property rights arising from such requirement by the Contract
Documents; payments made in accordance with legal judgments against the
Construction Manager resulting from such suits or claims and payments of
settlements made with the Owner’s consent; provided, however, that such costs of
legal defenses, judgment and settlements shall not be included in the
calculation of the Construction Manager’s Fee or the Guaranteed Maximum Price
and provided that such royalties, fees and costs are not excluded by the last
sentence of Section 3.17.1 of A201™—1997 or other provisions of the Contract
Documents.

9


--------------------------------------------------------------------------------




.6                     Data processing costs related to the Work.

.7                     Deposits lost for causes other than the Construction
Manager’s negligence or failure to fulfill a specific responsibility to the
Owner set forth in this Agreement.

.8                     Legal, mediation and arbitration costs, other than those
arising from disputes between the Owner and Construction Manager, reasonably
incurred by the Construction Manager in the performance of the Work and with the
Owner’s written permission, which permission shall not be unreasonably withheld.

.9                     Expenses incurred in accordance with Construction
Manager’s standard personnel policy for relocation and temporary living
allowances of personnel required for the Work, in case it is necessary to
relocate such personnel from distant locations.

.10    For all trade work performed by CM cost plus 15% overhead.

§ 6.1.7 OTHER COSTS

.1                     Other costs incurred in the performance of the Work if
and to the extent approved in advance in writing by the Owner.

§ 6.1.8 EMERGENCIES AND REPAIRS TO DAMAGED OR NONCONFORMING WORK

The Cost of the Work shall also include costs described in Section 6.1.1which
are incurred by the Construction Manager:

.1                     In taking action to prevent threatened damage, injury or
loss in case of an emergency affecting the safety of persons and property, as
provided in Section 10.6 of A201™—1997.

.2                     In repairing or correcting damaged or nonconforming Work
executed by the Construction Manager or the Construction Manager’s
Subcontractors or suppliers, provided that such damaged or nonconforming Work
was not caused by the negligence or failure to fulfill a specific responsibility
to the Owner set forth in this agreement of the Construction Manager or the
Construction Manager’s foremen, engineers or superintendents, or other
supervisory, administrative or managerial personnel of the Construction Manager,
or the failure of the Construction Manager’s personnel to supervise adequately
the Work of the Subcontractors or suppliers, and only to the extent that the
cost of repair or correction is not recoverable by the Construction Manager from
insurance, Subcontractors or suppliers.

§ 6.1.9 The costs described in Sections 6.1.1 through 6.1.8 shall be included in
the Cost of the Work notwithstanding any provision of AIA or A201™—1997 other
Conditions of the Contract which may require the Construction Manager to pay
such costs, unless such costs are excluded by the provisions of Section 6.2.

§ 6.2 COSTS NOT TO BE REIMBURSED

§ 6.2.1 The Cost of the Work shall not include:

.1                     Salaries and other compensation of the Construction
Manager’s personnel stationed at the Construction Manager’s principal office or
offices other than the site office, except as specifically provided in Sections
6.1.2.2 and 6.1.2.3. Unless otherwise agreed to between Owner and Construction
Manager, the only personnel to be charged that are not on-site shall be:  John
Lesky and personnel handling estimating, purchasing and scheduling.

.2                     Expenses of the Construction Manager’s principal office
and offices other than the site office, except as specifically provided in
Section 6.1.

.3                     Overhead and general expenses, except as may be expressly
included in Section 6.1.

.4                     The Construction Manager’s capital expenses, including
interest on the Construction Manager’s capital employed for the Work.

.5                     Rental costs of machinery and equipment, except as
specifically provided in Section 6.1.5.2.

.6                     Except as provided in Section 6.1.8.2, costs due to the
negligence of the Construction Manager or to the failure of the Construction
Manger to fulfill a specific responsibility to the Owner set forth in this
Agreement.

.7                     Costs incurred in the performance of Preconstruction
Phase Services.

.8                     Except as provided in Section 6.1.7.1, any cost not
specifically and expressly               described in Section 6.1.

.9                     Costs which would cause the Guaranteed Maximum Price to
be exceeded.

10


--------------------------------------------------------------------------------


§ 6.3 DISCOUNTS, REBATES AND REFUNDS

§ 6.3.1 Cash discounts obtained on payments made by the Construction Manager
shall accrue to the Owner if (1) before making the payment, the Construction
Manager included them in an Application for Payment and received payment
therefor from the Owner, or (2) the Owner has deposited funds with the
Construction Manager with which to make payments; otherwise, cash discounts
shall accrue to the Construction Manager. Trade discounts, rebates, refunds and
amounts received from sales of surplus materials and equipment shall accrue to
the Owner, and the Construction Manager shall make provisions so that they can
be secured.

§ 6.3.2 Amounts which accrue to the Owner in accordance with the provisions of
Section 6.3.1 shall be credited to the Owner as a deduction from the Cost of the
Work.

§ 6.4 ACCOUNTING RECORDS

§ 6.4.1 The Construction Manager shall keep full and detailed accounts and
exercise such controls as may be necessary for proper financial management under
this Contract; the accounting and control systems shall be satisfactory to the
Owner. The Owner and the Owner’s accountants shall be afforded access to the
Construction Manager’s records, books, correspondence, instructions, drawings,
receipts, subcontracts, purchase orders, vouchers, memoranda and other data
relating to this Project, and the Construction Manager shall preserve these for
a period of three years after final payment, or for such longer period as may be
required by law.


ARTICLE 7   CONSTRUCTION PHASE

§ 7.1 PROGRESS PAYMENTS

§ 7.1.1 Based upon Applications for Payment submitted to the Architect by the
Construction Manager and Certificates for Payment issued by the Architect, the
Owner shall make progress payments on account of the Contract Sum to the
Construction Manager as provided below and elsewhere in the Contract Documents.

§ 7.1.2 The period covered by each Application for Payment shall be one calendar
month ending on the last day of the month, or as follows:

§ 7.1.3 Provided an Application for Payment is received by the Architect not
later than the 1st day of a month, the Owner shall make payment to the
Construction Manager not later than the  25th  day of the  same  month. If an
Application for Payment is received by the Architect after the application date
fixed above, payment shall be made by the Owner not later
than twenty-five ( 25 ) days after the Architect receives the Application for
Payment.

§7.1.4  With each Application for Payment, the Construction Manager shall submit
computer generated progress reports and any other evidence required by the Owner
or Architect to demonstrate that cash disbursements already made by the
Construction Manager on account of the Cost of the Work equal or exceed
(1) progress payments already  received by the Construction Manager; less
(2) that portion of those payments attributable to the Construction Manager’s
Fee; plus (3) payrolls for the period covered by the present Application for
Payment.

In addition to other required items, each Application for Payment shall be
accompanied by the following, all in form and substance satisfactory to the
Owner and in compliance with applicable Delaware statutes:

1.               A current Sworn Statement from the Construction Manager setting
forth all subcontractors and materialmen with whom the Construction Manager has
subcontracted, the amount of such subcontract, the amount requested for any
subcontractor or materialman in the application for payment and the amount to be
paid to the Construction Manager from such progress payment, together with a
current, duly executed waiver of mechanics’ and materialmen’s liens from the
Construction Manager establishing receipt of payment or satisfaction of the
payment requested by the Construction Manager in the current Application for
Payment;

11


--------------------------------------------------------------------------------




2.               Commencing with the second (2nd) Application for Payment
submitted by the Construction Manager, duly executed so-called “after the fact”
waivers of mechanics’ and materialmen’s and materialmen’s liens form all
subcontractors, materialmen and, when appropriate, from lower tier
subcontractors, establishing receipt of payment or satisfaction of payment of
all amounts requested on behalf of such entities and disbursed prior to
submittal by the Construction Manager of the current Application for Payment,
plus sworn statements from all subcontractors, materialmen and, where
appropriate, from lower tier subcontractors, covering all amounts described
above.

3.               Such other information, documentation and materials as the
Owner or the Architect may require.

§ 7.1.5 Each Application for Payment shall be based upon the most recent
schedule of values submitted by the Construction Manager in accordance with the
Contract Documents. The schedule of values shall allocate the entire Guaranteed
Maximum Price among the various portions of the Work, except that the
Construction Manager’s Fee shall be shown as a single separate item. The
schedule of values shall be prepared in such form and supported by such data to
substantiate its accuracy as the Architect may require. This schedule, unless
objected to by the Architect, shall be used as a basis for reviewing the
Construction Manager’s Applications for Payment.

§ 7.1.6 Applications for Payment shall show the percentage completion of each
portion of the Work as of the end of the period covered by the Application for
Payment. The percentage completion shall be the lesser of (1) the percentage of
that portion of the Work which has actually been completed or (2) the percentage
obtained by dividing (a) the expense which has actually been incurred by the
Construction Manager on account of that portion of the Work for which the
Construction Manager has made or intends to make actual payment prior to the
next Application for Payment by (b) the share of the Guaranteed Maximum Price
allocated to that portion of the Work in the schedule of values.

§ 7.1.7 Subject to other provisions of the Contract Documents, the amount of
each progress payment shall be computed as follows:

.1                     Take that portion of the Guaranteed Maximum Price
properly allocable to completed Work as determined by multiplying the percentage
completion of each portion of the Work by the share of the Guaranteed Maximum
Price allocated to that portion of the Work in the schedule of values. Pending
final determination of cost to the Owner of changes in the Work, amounts not in
dispute may be included as provided in Section 7.3.8 of A201™—1997, even though
the Guaranteed Maximum Price has not yet been adjusted by Change Order.

.2                     Add that portion of the Guaranteed Maximum Price properly
allocable to materials and equipment delivered and suitably stored at the site
for subsequent incorporation in the Work or, if approved in advance by the
Owner, suitably stored off the site at a location agreed upon in writing.

.3                     Add the Construction Manager’s Fee, less retainage of ten
(  10%  ). The Construction Manager’s Fee shall be computed upon the Cost of the
Work described in the two preceding Sections at the rate stated in Section 5.1.1
or, if the Construction Manager’s Fee is stated as a fixed sum in that Section,
shall be an amount which bears the same ratio to that fixed-sum Fee as the Cost
of the Work in the two preceding Sections bears to a reasonable estimate of the
probable Cost of the Work upon its completion.

.4                     Subtract the aggregate of previous payments made by the
Owner.

.5                     Subtract the shortfall, if any, indicated by the
Construction Manager in the documentation required by Section 7.1.4 to
substantiate prior Applications for Payment, or resulting from errors
subsequently discovered by the Owner’s accountants in such documentation.

.6                     Subtract amounts, if any, for which the Architect has
withheld or nullified a Certificate for Payment as provided in Section 9.5 of
A201™—1997.

§ 7.1.8 Except with the Owner’s prior approval, payments to Subcontractors shall
be subject to retention of not less than ten ( 10% ). The Owner and the
Construction Manager shall agree upon a mutually acceptable procedure for review
and approval of payments and retention for subcontracts.

12


--------------------------------------------------------------------------------




Once the project is 50% complete, provided the project is on schedule, no
additional retention will be withheld.

§ 7.1.9 Except with the Owner’s prior approval, the Construction Manager shall
not make advance payments to suppliers for materials or equipment which have not
been delivered and stored at the site.

§ 7.1.10 In taking action on the Construction Manager’s Applications for
Payment, the Architect shall be entitled to rely on the accuracy and
completeness of the information furnished by the Construction Manager and shall
not be deemed to represent that the Architect has made a detailed examination,
audit or arithmetic verification of the documentation submitted in accordance
with Section 7.1.4 or other supporting data, that the Architect has made
exhaustive or continuous on-site inspections or that the Architect has made
examinations to ascertain how or for what purposes the Construction Manager has
used amounts previously paid on account of the Contract. Such examinations,
audits and verifications, if required by the Owner, will be performed by the
Owner’s accountants acting in the sole interest of the Owner.

§7.1.11   Owner agrees that 100% payment shall be made for:

1)              Soil stabilization.

2)              Structural Concrete.

3)              Precast plank

Once this work is 100% complete and accepted.

§7.1.12   No retention shall be held on insurance, permits or Subguard.

§ 7.2 FINAL PAYMENT

§ 7.2.1 Final payment shall be made by the Owner to the Construction Manager
when (1) the Contract has been fully performed by the Construction Manager
except for the Construction Manager’s responsibility to correct nonconforming
Work, as provided in Section 12.2.2 of A201™—1997, and to satisfy other
requirements, if any, which necessarily survive final payment; (2) a final
Application for Payment and a final accounting for the Cost of the Work have
been submitted by the Construction Manager and reviewed by the Owner’s
accountants; and (3) a final Certificate for Payment has then been issued by the
Architect; such final payment shall be made by the Owner not more than 30 days
after the issuance of the Architect’s final Certificate for Payment, or as
follows:

Once substantial completion is achieved, Owner agrees to consider payments out
of retention to subcontractors that have fully performed.

§ 7.2.2 The amount of the final payment shall be calculated as follows:

.1                     Take the sum of the Cost of the Work substantiated by the
Construction Manager’s final accounting and the Construction Manager’s Fee, but
not more than the Guaranteed Maximum Price.

.2                     Subtract amounts, if any, for which the Architect
withholds, in whole or in part, a final Certificate for Payment as provided in
Section 9.5.1 of A201™—1997 or other provisions of the Contract Documents.

.3                     Subtract the aggregate of previous payments made by the
Owner.

If the aggregate of previous payments made by the Owner exceeds the amount due
the Construction Manager, the Construction Manager shall reimburse the
difference to the Owner.

§ 7.2.3 The Owner’s accountants will review and report in writing on the
Construction Manager’s final accounting within 30 days after delivery of the
final accounting to the Architect by the Construction Manager. Based upon such
Cost of the Work as the Owner’s accountants report to be substantiated by the
Construction Manager’s final accounting, and provided the other conditions of
Section 7.2.1 have been met, the Architect will, within seven days after receipt
of the written report of the Owner’s accountants, either issue to the Owner a
final Certificate for Payment with a copy to the Construction Manager or notify
the Construction Manager and Owner in writing of the Architect’s reasons for
withholding a certificate as provided in Section 9.5.1 of A201™—1997 . The time
periods stated in this Section 7.2 supersede those stated in Section 9.4.1 of
A201™—1997.

13


--------------------------------------------------------------------------------




§ 7.2.4 If the Owner’s accountants report the Cost of the Work as substantiated
by the Construction Manager’s final accounting to be less than claimed by the
Construction Manager, the Construction Manager shall be entitled to proceed in
accordance with Article 9 without a further decision of the Architect. Unless
agreed to otherwise, a demand for mediation or arbitration of the disputed
amount shall be made by the Construction Manager within 60 days after the
Construction Manager’s receipt of a copy of the Architect’s final Certificate
for Payment. Failure to make such demand within this 60-day period shall result
in the substantiated amount reported by the Owner’s accountants becoming binding
on the Construction Manager. Pending a final resolution of the disputed amount,
the Owner shall pay the Construction Manager the amount certified in the
Architect’s final Certificate for Payment.

§ 7.2.5 If, subsequent to final payment and at the Owner’s request, the
Construction Manager incurs costs described in Section 6.1 and not excluded by
Section 6.2 (1) to correct nonconforming Work or (2) arising from the resolution
of disputes, the Owner shall reimburse the Construction Manager such costs and
the Construction Manager’s Fee, if any, related thereto on the same basis as if
such costs had been incurred prior to final payment, but not in excess of the
Guaranteed Maximum Price. If the Construction Manager has participated in
savings, the amount of such savings shall be recalculated and appropriate credit
given to the Owner in determining the net amount to be paid by the Owner to the
Construction Manager.


ARTICLE 8   INSURANCE AND BONDS

§ 8.1 INSURANCE REQUIRED OF THE CONSTRUCTION MANAGER

During both phases of the Project, the Construction Manager shall purchase and
maintain insurance as set forth in Section 11.1 of A201™—1997. Such insurance
shall be written for not less than the following limits, or greater if required
by law

§ 8.1.1 Workers’ Compensation and Employers’ Liability meeting statutory limits
mandated by state and federal laws. If (1) limits in excess of those required by
statute are to be provided, or (2) the employer is not statutorily bound to
obtain such insurance coverage or (3) additional coverages are required,
additional coverages and limits for such insurance shall be as follows:

§ 8.1.2 Commercial General Liability including coverage for Premises-Operations,
Independent Contractors’ Protective, Products-Completed Operations, Contractual
Liability, Personal Injury and Broad Form Property Damage (including coverage
for Explosion, Collapse and Underground hazards):

1,000,000/2,000,000  Each Occurrence

2,000,000  General Aggregate

1,000,000  Personal and Advertising Injury

2,000,000  Products-Completed Operations Aggregate

 1.    The policy shall be endorsed to have the General Aggregate apply to this
Project only.

 2.                  Products and Completed Operations insurance shall be
maintained for a minimum period of at least ( 2 ) year(s) after either 90 days
following Substantial Completion or final payment, whichever is earlier.

 3.                  The Contractual Liability insurance shall include coverage
sufficient to meet the obligations in Section 3.18 of A201TM—1997.

§ 8.1.3 Automobile Liability (owned, non-owned and hired vehicles) for bodily
injury and property damage:

 1,000,000  Each Accident

§ 8.1.4 Other coverage:

 Umbrella Excess Liability - $25,000,000

14


--------------------------------------------------------------------------------




(If Umbrella Excess Liability coverage is required over the primary insurance or
retention, insert the coverage limits. Commercial General Liability and
Automobile Liability limits may be attained by individual policies or by a
combination of primary policies and Umbrella and/or Excess Liability policies.
If Project Management Protective Liability Insurance is to be provided, state
the limits here.)

§ 8.2 INSURANCE REQUIRED OF THE OWNER

During both phases of the Project, the Owner shall purchase and maintain
liability and property insurance, including waivers of subrogation, with
contractor and all subcontractors named additionally insured. as set forth in
Sections 11.2 and 11.4 of A201™—1997. Such insurance shall be written for not
less than the following limits, or greater if required by law:

§ 8.2.1 Property Insurance: $320 Million

$100,000  Deductible Per Occurrence

N/A  Aggregate Deductible

               Builder’s Risk Insurance for new work: in accordance with
Exhibit 1 and in an amount equal to at least full GMP Value.

§ 8.2.2 Boiler and Machinery insurance with a limit of:  $5,000,000/occurrence.

(If not a blanket policy, list the objects to be insured.)

§8.2.3   Builder’s Risk. Construction Manager shall procure builder’s risk
coverage for new work in accordance with Exhibit 1 and in amount equal to at
least full GMP value.

§8.2.4  Construction Manager shall be responsible for any deductibles relative
to damage to property under either the property or the builder’s risk policies
to the extent the covered loss is due to the acts or omissions of Construction
Manager or its subcontractors. Owner shall be responsible for any deductibles
relative to business interruption coverage under either the property or the
builder’s risk policies.

§ 8.3 PERFORMANCE BOND AND PAYMENT BOND

§ 8.3.1 The Construction Manager shall furnish bonds covering faithful
performance of the Contract and payment of obligations arising thereunder.
 Bonds may be obtained through the Construction Managers unusal source, and the
cost thereof shall be included in the Cost of the Work. The amount of each bond
shall be equal to the Guaranteed Maximum Price, less cost of the bonds.

§ 8.3.2  The Construction Manager shall deliver the required bonds, using AIA
Document A312 to the Owner at least three days before the commencement of any
work at the Project site.

§ 8.3.3  Construction Manager shall purchase Subguard coverage in an amount
equal to the amount of subcontracted work and shall have the policy endorsed to
cover Owner’s financial interests. In addition, if there is a refund of any of
the premium paid for this coverage upon completion of the Work, the refund shall
be paid to Owner.


ARTICLE 9   MISCELLANEOUS PROVISIONS

§ 9.1 DISPUTE RESOLUTION

§ 9.1.1   The parties shall not be obligated to engage in either mediation or
arbitration but may choose to do so on a case by case basis. Any references
herein to such forms of dispute resolution shall be deemed to apply to the
parties rights relative to litigation.

§ 9.2 OTHER PROVISIONS

§ 9.2.1 Unless otherwise noted, the terms used in this Agreement shall have the
same meaning as those in A201™—1997, General Conditions of the Contract for
Construction.

§ 9.2.2 EXTENT OF CONTRACT

This Contract, which includes this Agreement and the other documents
incorporated herein by reference, represents the entire and integrated agreement
between the Owner and the Construction Manager and

15


--------------------------------------------------------------------------------




supersedes all prior negotiations, representations or agreements, either written
or oral. This Agreement may be amended only by written instrument signed by both
the Owner and Construction Manager. If anything in any document incorporated
into this Agreement is inconsistent with this Agreement, this Agreement shall
govern.

§ 9.2.3 OWNERSHIP AND USE OF DOCUMENTS

Article 1.6 of A201™—1997 shall apply to both the Preconstruction and
Construction Phases.

§ 9.2.4 GOVERNING LAW

The Contract shall be governed by the law of the place where the Project is
located.

§ 9.2.5 ASSIGNMENT

The Owner and Construction Manager respectively bind themselves, their partners,
successors, assigns and legal representatives to the other party hereto and to
partners, successors, assigns and legal representatives of such other party in
respect to covenants, agreements and obligations contained in the Contract
Documents. Except as provided in Section 13.2.2 of A201™—1997, neither party to
the Contract shall assign the Contract as a whole without written consent of the
other. If either party attempts to make such an assignment without such consent,
that party shall nevertheless remain legally responsible for all obligations
under the Contract.


ARTICLE 10 TERMINATION OR SUSPENSION

§ 10.1 TERMINATION PRIOR TO ESTABLISHING GUARANTEED MAXIMUM PRICE

§ 10.1.1 Prior to execution by both parties of Amendment No. 1 establishing the
Guaranteed Maximum Price, the Owner may terminate this Contract at any time
without cause, and the Construction Manager may terminate this Contract for any
of the reasons described in Section 14.1.1 of A201™—1997.

§ 10.1.2 If the Owner or Construction Manager terminates this Contract pursuant
to this Section 10.1 prior to commencement of the Construction Phase, the
Construction Manager shall be equitably compensated for Preconstruction Phase
Services performed prior to receipt of notice of termination.

§ 10.1.3 If the Owner or Construction Manager terminates this Contract pursuant
to this Section 10.1 after commencement of the Construction Phase, the
Construction Manager shall, in addition    to the compensation provided in
Section 10.1.2, be paid an amount calculated as follows:

.1                     Take the Cost of the Work incurred by the Construction
Manager.

.2                     Add the Construction Manager’s Fee computed upon the Cost
of the Work to the date of termination at the rate stated in Section 5.1, but
not less than $325,000. If the Construction Manager’s Fee is stated as a fixed
sum in that Section, an amount which bears the same ratio to that fixed-sum Fee
as the Cost of the Work at the time of termination bears to a reasonable
estimate of the probable Cost of the Work upon its completion.

.3                     Subtract the aggregate of previous payments made by the
Owner on account of the Construction Phase.

The Owner shall also pay the Construction Manager fair compensation, either by
purchase or rental at the election of the Owner, for any equipment owned by the
Construction Manager which the Owner elects to retain and which is not otherwise
included in the Cost of the Work under Section 10.1.3.1. To the extent that the
Owner elects to take legal assignment of subcontracts and purchase orders
(including rental agreements), the Construction Manager shall, as a condition of
receiving the payments referred to in this Article 10, execute and deliver all
such papers and take all such steps, including the legal assignment of such
subcontracts and other contractual rights of the Construction Manager, as the
Owner may require for the purpose of fully vesting in the Owner the rights and
benefits of the Construction Manager under such subcontracts or purchase orders.

Subcontracts, purchase orders and rental agreements entered into by the
Construction Manager with the Owner’s written approval prior to the execution of
Amendment No. 1 shall contain provisions permitting assignment to the Owner as
described above. If the Owner accepts such assignment, the Owner shall reimburse
or indemnify the Construction Manager with respect to all costs arising under
the subcontract,

16


--------------------------------------------------------------------------------




purchase order or rental agreement except those which would not have been
reimbursable as Cost of the Work if the contract had not been terminated. If the
Owner elects not to accept the assignment of any subcontract, purchase order or
rental agreement which would have constituted a Cost of the Work had this
agreement not been terminated, the Construction Manager shall terminate such
subcontract, purchase order or rental agreement and the Owner shall pay the
Construction Manager the costs necessarily incurred by the Construction Manager
by reason of such termination.

§ 10.2 TERMINATION SUBSEQUENT TO ESTABLISHING GUARANTEED MAXIMUM PRICE

Subsequent to execution by both parties of Amendment No. 1, the Contract may be
terminated as provided in Article 14 of A201™—1997.

§ 10.2.1 In the event of such termination by the Owner, the amount payable to
the Construction Manager pursuant to Section 14.1.3 of A201™—1997 shall not
exceed the amount the Construction Manager would have been entitled to receive
pursuant to Sections 10.1.2 and 10.1.3 of this Agreement.

§ 10.2.2 In the event of such termination by the Construction Manager, the
amount to be paid to the Construction Manager under Section 14.1.3 of A201™—1997
shall not exceed the amount the Construction Manager would have been entitled to
receive under Sections 10.1.2 and 10.1.3 above, except that the Construction
Manager’s Fee shall be calculated as if the Work had been fully completed by the
Construction Manager, including a reasonable estimate of the Cost of the Work
for Work not actually completed.

§ 10.3 SUSPENSION

The Work may be suspended by the Owner as provided in Article 14 of A201™—1997;
in such case, the Guaranteed Maximum Price, if established, shall be increased
as provided in Section 14.3.2 of A201™—1997 except that the term “cost of
performance of the Contract” in that Section shall be understood to mean the
Cost of the Work and the term “profit” shall be understood to mean the
Construction Manager’s Fee as described in Sections 5.1.1 and 5.3.4 of this
Agreement.


ARTICLE 11 OTHER CONDITIONS AND SERVICES

§11.1  Construction Manager shall use its best efforts ( and shall cause its
subcontractors) not to interfere in any way with Owner’s and its affiliates
existing operations at its casino, hotel, Conference center, Dining facilities,
harness track, sumulcasting facilities, speedway and related facilities (the
“Existing Facilities”) and not to inconvenience or offend patrons of the
Existing Facilities or employees working there. Parking for Construction Manager
and its subcontractors and storage of equipment and materials shall be limited
to those areas designated by Owner. Fencing requirements shall be as required to
keep the entire site secure and as may be reasonably required by Owner from time
to time. Construction Manager is aware that Owner and its affiliates conduct a
major speedway event at the Existing Facilities two (2) times per year, in
June and September. Construction Manager further agrees to curtail and secure
all construction activities for the week prior to the speedway event in
accordance with the Owner’s requirements. It shall be the Construction Manager’s
responsibility to obtain the exact dates of all the events that occur during the
construction period, inform all subcontractors and schedule all activities
accordingly. Weekday Work hours shall be between the hours of 7:00 am and 4:00
pm. Any alteration of this work schedule must have the approval of the Owner.
All weekend work must be approved by and coordinated with the Owner.
Construction Manager understands that construction activities are immediately
adjacent to existing hotel rooms and will make every effort possible to limit
construction noise decibel levels to an absolute minimum. Excessive complaints
will require an alteration of construction schedule & activities.

17


--------------------------------------------------------------------------------




This Agreement entered into as of the day and year first written above.

 

OWNER

 

CONSTRUCTION MANAGER

/s/ Edward Sutor

 

/s/ Tom Falvey

(Signature)

 

(Signature)

Edward J. Sutor, Executive Vice President

 

Thomas A. Falvey, President

(Printed name and title)

 

(Printed name and title)

 

 

 

Date 5-03-06

 

Date 5-03-06

 

 

 

ATTEST

 

ATTEST

 

18


--------------------------------------------------------------------------------